Opinion by

Greene, J.
A motion is made by appellee to suppress depositions which have been taken and filed in this case since the appeal from the district court. In chancery proceedings, this court is authorized to act only in an appellate capacity; to review and correct no other questions than those submitted to the decision of the court below. We possess, under the constitution, no original jurisdiction, and consequently cannot entertain any plea, issue or evidence, which has not been acted upon by the district court. That court must first decide upon the subject matter, before the authority of this court can be interposed. A cause can be tried upon no other record or document than such as is certified to this court by virtue of the appeal. Subsequent depositions would present new and original matters for decision, which would be unauthorized and extra judicial. The motion, to suppress the depositions taken since the trial below, is therefore granted.
Motion granted.